Exhibit 10.10

 

LOGO [g482452g08g50.jpg]

October 25, 2017

Todd J. Teske

Briggs & Stratton Corporation

12301 West Wirth Street

Wauwatosa WI 53222    

Re: Modification of Termination Provisions of Existing Long Term Incentive Award
Agreements

Dear Todd:

This letter agreement relates to outstanding award agreements previously granted
to you pursuant to the Company’s 2014 Omnibus Incentive Plan, as amended
(together with prior plans referenced therein, the “2014 Plan”), which award
agreements are identified on Exhibit A hereto (collectively, the “Existing Award
Agreements”). In order to align the treatment of awards under the Existing Award
Agreements in the event of a termination without cause with the treatment
thereof under the forms of award agreements adopted by the Compensation
Committee for use under the Company’s 2017 Omnibus Incentive Plan (the “New
Award Agreement Forms”), the Committee has deemed it advisable and in the best
interest of the Company and its shareholders to modify the Existing Award
Agreements as described herein. It is hereby agreed that each Existing Award
Agreement is modified to provide that in the event of a termination without
cause, the termination date under each Existing Award Agreement shall be the
date upon which your employment agreement with the Company would have expired
had you been provided a notice of nonrenewal of such employment agreement by the
Company on the date of notice to you of termination of your employment without
cause.

 

On Behalf of the Briggs & Stratton

Corporation Compensation Committee

/s/ Brian C. Walker Brian C. Walker Committee Chair

Acknowledged and Agreed:

/s/ Todd J. Teske

Todd J. Teske

Post Office Box 702, Milwaukee, WI 53201-0702, USA◾ 414.259.5333 ◾ basco.com



--------------------------------------------------------------------------------

EXHIBIT A

EXISTING AWARD AGREEMENTS

 

Type of Award

   Grant Date

Nonqualified Stock Option

   08/21/2017

Incentive Stock Option

   08/21/2017

Performance Units

   08/21/2017

Restricted Stock

   08/21/2017

Incentive Stock Option

   08/22/2016

Nonqualified Stock Option

   08/22/2016

Performance Units

   08/22/2016

Restricted Stock

   08/22/2016

Performance Share Units

   08/18/2015

Restricted Stock

   08/18/2015

Nonqualified Stock Option

   08/18/2015

Incentive Stock Option

   08/18/2015

Nonqualified Stock Option

   10/21/2014

Incentive Stock Option

   10/21/2014

Restricted Stock

   08/19/2014

Restricted Stock

   08/20/2013

Incentive Stock Option

   08/20/2013

Nonqualified Stock Option

   08/20/2013

Post Office Box 702, Milwaukee, WI 53201-0702, USA◾ 414.259.5333 ◾ basco.com